Citation Nr: 0015249	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-25 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
right knee disability with meniscectomy, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for low back 
strain with radiculopathy and arthritic changes, currently 
evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran had active military service from October 1952 to 
April 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

By decision dated May 11, 1999, the Board denied the 
veteran's appeal.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated November 29, 1999, the Court 
granted a joint motion of the parties, vacated the Board's 
May 11, 1999, decision, and remanded the case for further 
action as outlined in the joint motion.  


REMAND

The joint motion which was granted by the Court referred to 
deficiencies pertaining to the application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
to the increased rating issues.  Further, the joint remand 
appears to have raised a question as to the propriety of 
assigning separate ratings for arthritis and for degenerative 
disc disease of the lumbar spine.  Additional development of 
the medical record, to include appropriate examinations, is 
required to allow for proper evaluation of the disabilities 
at issue in keeping with the matters raised in the joint 
remand. 

Further, the veteran's attorney informed the Board in April 
2000 correspondence that the veteran has received recent 
treatment from the Cincinnati VA Medical Center.  It was 
specifically indicated that the veteran did not wish to waive 
his right to initial RO consideration of this additional 
evidence.  38 C.F.R. § 20.1304(c) (1999).  Appropriate action 
to ensure preliminary review by the RO is therefore required. 

In light of the above, this claim is REMANDED to the RO for 
the following actions:

1.  All pertinent VA medical records (not 
already in the claims files), including 
but not limited to records from the 
Cincinnati VA Medical Center, should be 
obtained and associated with the claims 
files.

2.  Thereafter, the veteran should be 
afforded appropriate VA examinations to 
determine the full nature and extent of 
his service-connected post-operative 
right knee disability and low back strain 
with radiculopathy and arthritic changes.  
It is imperative that the claims files be 
made available to and be reviewed by the 
examiners in connection with the 
examinations, and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners (including 
through consultation) should be 
accomplished.  All clinical findings and 
special test results should be reported 
in detail.  Range of motion of the right 
knee and lumbar spine should be measured 
by use of a goniometer, and the examiners 
should report:  a) ranges of motion 
medically considered to be normal; b) 
actual ranges of motion demonstrated on 
examination of the veteran; and c) the 
point (in degrees) at which any pain on 
motion otherwise effectively limits the 
various ranges of motion.  The examiners 
should also comment on any findings of 
weakened movement, excess fatigability, 
and incoordination.  Further, the knee 
examiner is asked to comment on the 
presence (and if so, the degree-slight, 
moderate, or severe) or absence of 
lateral instability or recurrent 
subluxation.  The lumbar spine examiner 
should clearly report clinical findings, 
including any muscle spasm and 
neurological findings, to allow for 
proper evaluation.  The examiners should 
also comment on the effect of the right 
knee disability and the lumbar spine 
disability on the veteran's 
employability. 

3.  The RO should then review the 
expanded record and readjudicate the 
claims for increased evaluations and a 
total disability rating based upon 
individual unemployability due to 
service-connected disabilities on the 
basis of all the evidence of record, 
taking into consideration the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, 8 Vet. App. 202.  Further, the RO 
should formally consider whether separate 
ratings are warranted for arthritis and 
neurological impairment due to the 
service-connected back disability, and 
the RO's analysis of this question, with 
appropriate references to laws, 
regulations, Court cases and opinions of 
VA's General Counsel, should be clearly 
set forth.  

4.  The RO should then furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to comply with instructions issued by the Court.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




